FILE COPY




SHARON KELLER                                                                                        DEANA WILLIAMSON
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                         (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
MIKE KEASLER
BARBARA P. HERVEY                            AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
ELSA ALCALA                                                                                           GENERAL COUNSEL
                                                                                                        (512) 463-1600
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
 JUDGES



                                                December 5, 2018

   District Attorney Smith County                            Gregory Dewayne Tennyson
   Matt Bingham                                              Stiles Unit - Tdc # 2118796
   100 N. Broadway                                           3060 Fm 3514
   Tyler, Tx 75702                                           Beaumont, Tx 77705
   * Delivered Via E-Mail *

   Re: Tennyson, Gregory Dewayne
   CCA No. PD-0304-18                                                                  COA No. 12-16-00225-CR
   Trial Court Case No. 241-0030-16

   A dissenting opinion has issued in the above styled case.

                                                                          Sincerely,




                                                                          Deana Williamson, Clerk



   cc:      12th Court Of Appeals Clerk (Delivered Via E-Mail)
            State Prosecuting Attorney (Delivered Via E-Mail)




                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                            WEBSITE WWW.TXCOURTS.GOV/CCA